Name: Regulation (EEC) No 1229/72 of the Commission of 13 June 1972 on the marketing stage to which the average price for pig carcases refers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 556 Official Journal of the European Communities 14.6.72 Official Journal of the European Communities No L 136/9 REGULATION (EEC) No 1229/72 OF THE COMMISSION of 13 June 1972 on the marketing stage to which the average price for pig carcases refers No 2108/705 of 20 October 1970, as amended by Regulation (EEC) No 2306/71, ° and whereas grade II of this scale, in accordance with which the standard quality was defined, is the quality most representative of Community production ; Whereas, in Italy, quotations are until 31 October 1973 at the latest to be determined on the basis of quotations for live swine recorded in respect of national quality grades and categories and whereas these should be converted into prices for the reference quality at the slaughterhouse stage by an agreed method; Whereas the provisions of this Regulation replace those of Commission Regulation (EEC) No 2395/707 of 27 November 1970 on the marketing stage to which the average price of pig carcases refers ; whereas the latter Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 121/67/EEC1 of 13 June 1967 on the common organization of the market in pigmeat, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 4 ( 6 ) thereof ; Whereas the six representative markets comprise, for each country,, all the markets listed in the Annex to Council Regulation No 213/67/EEC3 of 27 June 1967 establishing the list of representative markets for pigmeat in the Community, as last amended by Regulation (EEC) No 224/724 ; Whereas, pursuant to Article 4 (2 ) of Regulation No 121/67/EEC, the average price for pig carcases on the representative markets of the Community must be determined in order to assess whether the market situation justifies intervention measures ; Whereas, to determine the average price for pig carcases, comparable Community prices must be available ; whereas, to that end, a well-defined marketing stage and a standardized quality of pigmeat should be used ; Whereas, since pig carcases are increasingly being marketed at the slaughterhouse stage, that stage should be the one adopted ; Whereas quotations for pig carcases are at present determined in the Community, with the exception of Italy, according to the Community scale for grading pig carcases laid down in Council Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 The average price for pig carcases, referred to in Article 4 (2) of Regulation No 121/67/EEC, shall be determined on the basis of the price paid, excluding tax,  account being taken of slaughtering costs and the value of edible and inedible offals and animal residues ,  for 100 kg of pig carcases , dressed, weighed and classified on the slaughterhouse hook. 1 OJ No 117, 19.6.1967, p. 2283/67. 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No 135 , 30.6.1967, p. 2887/67. 8 OJ No L 234, 23.10.1970, p. 1 . 6 OJ No L 244, 30.10.1971 , p. 2 . 7 OJ No L 259, 28.11.1970, p . 17.4 OJ No L 28 , 1.2.1972, p . 1 . Official Journal of the European Communities 557 Article 2 determined according to the method set out in the Annex. Article 3 The price for pig carcases in a Member State shall be equal to the average of the quotations for pig carcases recorded for grade II of the Community scale for grading pig carcases on the markets of that Member State listed in the Annex to Regulation No 213/67/EEC. However, for as long as pig carcase prices in Italy are not determined according to the Community scale laid down in Regulation (EEC) No 2108/70, pig carcase prices in that Member State shall be Regulation (EEC) No 2395/70 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1972. For the Commission The President S. L. MANSHOLT ANNEX Method of determining pig carcase prices in Italy 1 . Average of prices, excluding tax, for live swine of the three weight categories 125 145 kg, 146 160 kg, and 161 180 kg . 2 . Average of the prices, one for each market, the markets of Macerata and Perugia being treated as a single market. 3 . Addition of 3 lire per kg live weight for transport costs . 4 . Conversion into a deadweight price by application of the coefficient 1-30 .